DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 10, 12 – 18 and 20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Rha on September 7, 2021.
The application has been amended as follows: 
1. (Amended) An apparatus, comprising:
		a first brush, comprising:
a first elongated handle comprising a first end, a second end, and a brush receptacle extending from the first end of the first elongated handle along a portion of the first elongated handle;
a first brush head detachably attached to the first end of the first elongated handle through one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle, the first brush head comprising a bristle head and a first plurality of bristles, 
		the bristle head comprising:
			a first end surface, 
			a second end surface, and 
			a groove extending from the first end surface through the first plurality of bristles, the groove being positioned to match an opening of the brush receptacle at the first end of the first elongated handle, the first plurality of bristles attached to the second end surface of the bristle head; and 

			a second elongated handle comprising a first end and a second 	end, the second elongated handle being configured to fit within the brush 	receptacle of the first elongated handle and the groove of the bristle head; and
a second brush head attached to the first end of the second elongated handle, the second brush head comprising a second plurality of bristles, wherein, when the second brush is inserted into the brush receptacle and the groove, the second plurality of bristles are positioned such that ends of the first plurality of bristles lie on a same plane as ends of the second plurality of bristles allowing for the second plurality of bristles to be used in conjunction with the first plurality of bristles when the second brush is fastened to the first elongated handle.
2. (Original) The apparatus of claim 1, wherein the first elongated handle comprises at least one indentation on an exterior surface of the first elongated handle.

3. (Original) The apparatus of claim 1, wherein the brush receptacle comprises at least one protrusion located within the groove and the second brush comprises at least one indentation at a corresponding location on an external surface of the second brush.

4. (Original) The apparatus of claim 1, further comprising:
		a sponge cap attached to the second end of the first elongated handle; and
		a sponge attached to the sponge cap.

5. (Original) The apparatus of claim 1, wherein the first elongated handle further comprises an indentation on an external surface of the first elongated handle.

6. (Original) The apparatus of claim 1, wherein the second elongated handle further comprises an indentation on an external surface of the second elongated handle.
7. (Original) The apparatus of claim 1, wherein the first elongated handle comprises a first elongated portion fastened to a second elongated portion.



9. (Original) The apparatus of claim 4, wherein the groove is a first groove and the second end of the first elongated handle comprises a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion, and the sponge cap comprises a second groove along an interior surface of the sponge cap and the ear is configured to fit within the second groove to attach the sponge cap to the second end of the first elongated handle.

10. (Amended) A nested brush, comprising:
		a first brush, comprising:
			a first elongated handle comprising a first end, a second end, and a brush receptacle extending from the first end of the first elongated handle along a portion of the first elongated handle; and
a first brush head detachably attached to the first end of the first elongated handle, the first brush head comprising a bristle head and a first plurality of bristles,
the bristle head comprising:
			a first end surface, 
			a second end surface, and 
			a groove extending from the first end surface through the first plurality of bristles, the groove being positioned to match an opening of the brush receptacle at the first end of the first elongated handle, the first plurality of bristles attached to the second end surface of the bristle head; and
			a second brush, comprising:
			a second elongated handle comprising a first end and a second 	end, the second elongated handle being configured to fit within the brush 	receptacle of the first elongated handle; and
			a second brush head attached to the first end of the second elongated handle, wherein, when the second brush is inserted into the brush receptacle and the groove, a second plurality of bristles of the second brush head are positioned such that ends of the first plurality of bristles lie on a same plane as ends of the second plurality of bristles allowing for the second plurality of bristles to be used in conjunction with the first plurality of bristles when the second brush is fastened to the first elongated handle.

11. (Cancelled) 

12. (Amended) The nested brush of claim [[11]] 10, wherein the brush receptacle comprises at least one protrusion located within the groove and the second brush comprises at least one indentation at a corresponding location on an external surface of the second brush.

13. (Original) The nested brush of claim 10, further comprising a cap affixed to the second end of the first elongated handle.

14. (Original) The nested brush of claim 13, wherein the groove is a first groove and the second end of the first elongated handle comprises a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion, and the cap comprises a second groove along an interior surface of the cap and the ear is configured to fit within the second groove to attach the cap to the second end of the first elongated handle.
15. (Original) The nested brush of claim 13, further comprising a sponge attached to the cap.

16. (Original) The nested brush of claim 10, wherein the first elongated handle further comprises an indentation on an exterior surface of the first elongated handle.

17. (Original) The nested brush of claim 16, wherein the first elongated handle comprises a first elongated portion fastened to a second elongated portion, the exterior surface of the first elongated handle is a first exterior surface of the first elongated portion, the indentation is a first indentation on the first exterior surface of the first elongated portion, and the nested brush further comprises a second indentation located on a second exterior surface of the second elongated portion.

18. (Original) The nested brush of claim 10, wherein the second elongated handle further comprises an indentation on an exterior surface of the second elongated handle.

19. (Cancelled) 

		a first brush, comprising:
			a first elongated handle comprising:
				a first end; 
				a second end comprising a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion; and 
				a brush receptacle extending from the first end of the first elongated handle along a portion of the first elongated handle; and
a first brush head detachably attached to the first end of the first elongated handle through one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle, the first brush head comprising a bristle head and a first plurality of bristles, 
				the bristle head comprising:
					a first end surface, 
					a second end surface, and 
			a first groove extending from the first end surface through the first plurality of bristles, the first groove being positioned to match an opening of the brush receptacle at the first end of the first elongated handle, and
			the first plurality of bristles being attached to the second end 			surface of the bristle head; and
		a second brush, comprising:
a second elongated handle comprising a first end and a second 	end, the second elongated handle being configured to fit within the brush 	receptacle of the first elongated handle and the groove of the bristle head; and 
a second brush head attached to the first end of the second elongated handle, the second brush head comprising a second plurality of bristles, wherein, when the second brush is inserted into the brush receptacle and the first groove, the second plurality of bristles are positioned such that ends of the first plurality of bristles lie on a same plane as ends of the second plurality of bristles allowing for the second plurality of bristles to be used in conjunction with the first plurality of bristles when the second brush is fastened to the first elongated handle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 10 and 20 have been amended to add the following limitations: wherein, when the second brush is inserted into the brush receptacle and the first groove, the second plurality of bristles are positioned such that ends of the first plurality of bristles lie on a same plane as ends of the second plurality of bristles allowing for the second plurality of bristles to be used in conjunction with the first plurality of bristles when the second brush is fastened to the first elongated handle.
Although Osiecki generally teaches a nested brush comprising a first and second brush consistent with the limitations of the claim, Osiecki fails to teach, suggest or make obvious wherein, when the second brush is inserted into the brush receptacle and the first groove, the second plurality of bristles are positioned such that ends of the first plurality of bristles lie on a same plane as ends of the second plurality of bristles allowing for the second plurality of bristles to be used in conjunction with the first plurality of bristles when the second brush is fastened to the first elongated handle, in combination with the additional elements of the claims and as required by amended claims 1, 10 and 20.
Claims 2 – 9 and 12 – 18 are allowable as being dependents of allowed claims 1 and 10.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723